Wade, J.
This case is controlled by the decision in Cheshire v. Western Union Telegraph Co., 16 Ga. App. 790 (86 S. E. 405), where it was held that “The authority of the appellate division of the municipal court of Atlanta on a motion for-a new trial is limited to ‘sustaining or overruling said motion.’ Acts 1913, p. 169, sec. 42 (f). The appellate division is without authority to render a final judgment in a cause when, upon the hearing of a motion for new trial, the verdict and the judgment of the trial judge entered thereon are set aside.”

Judgment reversed.